Citation Nr: 0412178	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  03-16 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral 
dermatophytosis (jungle rot) of the foot.

3.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. J. McCoy, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to May 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision, which denied 
service connection for tinnitus, back disability and 
bilateral jungle rot of the foot.  The veteran filed a notice 
of disagreement in April 2003.  The RO issued a statement of 
the case in May 2003, and the veteran submitted a VA Form 9 
in June 2003.

The Board first notes that in his notice of disagreement, the 
veteran requested de novo review of the adjudication of his 
claim by a RO Decision Review Officer (DRO).  The local 
hearing officer affirmed the previous rating decision and 
issued a statement of the case.  In his substantive appeal, 
the veteran requested a hearing before a Board Member or 
Veterans Law Judge at the local RO.  On December 9, 2003, the 
veteran appeared and testified before the undersigned 
Veterans Law Judge at the RO via video teleconference 
procedures.


FINDINGS OF FACT

1.  The veteran's current tinnitus began in or was worsened 
during his active duty. 

2.  The veteran's dermatophytosis of the feet is shown as 
likely as not to have had its clinical onset in service.  




CONCLUSIONS OF LAW

1.  Tinnitus was incurred in or aggravated by service.  38 
U.S.C.A. § 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2003).

2.  By extending the benefit of the doubt to the veteran, his 
dermatophytosis of the feet is due to disease that was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist 

As an initial matter, the Board must address the application 
of the Veterans Claims Assistance Act of 2000 (VCAA) to this 
appeal.  That law concerned VA's notice requirements to 
claimants, and the duty to assist claimants.  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003); See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C.A. § 5103(a), and 
the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  Second, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003).

The United States Court of Appeals for Veterans Claims (CAVC) 
decision in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004) held, in part, that a notice as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
appellant was provided notice in April 2002 regarding what 
information and evidence is needed to substantiate his claim, 
as well as what information and evidence must be submitted by 
him and what information and evidence will be obtained by VA.  
Such notice was prior to the March 2003 rating decision that 
denied his claims for service connection, from which he 
appealed.  Therefore, because the required notice in this 
case was provided to the appellant prior to the initial AOJ 
adjudication, the timing of the notice complies with the 
express requirements of the law as found by the CAVC in 
Pelegrini.

In addition, in Pelegrini, the CAVC held, in part, that a 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything pertaining to your 
claim(s)". 

In this case, although the notice letter that was provided to 
the appellant does not contain the "fourth element", the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  He was provided a statement of the case in May 2003 
which included the content of 38 C.F.R. § 3.159(b)(1) that 
set out this fourth element.  The veteran also testified 
before the undersigned Veterans Law Judge via videoconference 
procedures at the RO in December 2003, such that he is 
understood to know the need to submit any and all evidence 
that would assist VA in properly adjudicating his claim.  

All the law requires is that the duty to notify is satisfied, 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); See also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a sufficient notice 
has been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.

Regarding the duty to assist, all relevant medical records 
have been obtained and associated with the claims file and 
the veteran has been examined for VA purposes in connection 
with this claim.  Under these circumstances, it is apparent 
that no additional evidentiary development is warranted since 
the file contains the relevant medical records and 
comprehensive information regarding the appellant's claim for 
entitlement to service connection for tinnitus, and jungle 
rot of the feet.  Therefore, the Board finds that VA's duty 
to assist the appellant regarding these matters has been 
fully accomplished.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); VAOPGCPREC 16-
92.


II.  Claims for service connection

When seeking VA disability compensation, a veteran seeks to 
establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  Service 
connection may also be established if all of the evidence, 
including that pertaining to service, shows that a disease 
first diagnosed after service was incurred in service.  38 
C.F.R. § 3.303(d).  In determining whether service connection 
is warranted for a disability, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. (1990).

A. Tinnitus

The veteran is seeking service connection for tinnitus, which 
he contends was incurred while on active duty in the Army 
during the Vietnam War.  In his March 2002 claim, he asserted 
that he was assigned to a mortar platoon in Vietnam despite 
his profile against being exposed to loud noises.  The 
veteran also reported (in his June 2003 VA Form 9) that his 
preservice disability had been aggravated by his active duty.  
He reported being involved in combat situations without the 
use of ear plugs.  The veteran's DD Form 214 indicates that 
he received the Vietnam Service Medal, Vietnam Campaign Medal 
and Combat Infantry Badge.  In his videoconference hearing 
testimony he reported that his in-service position in Vietnam 
involved the indirect fire of mortars.  He further stated 
that he loaded the mortar rounds, which weighed 44 pounds and 
was exposed to heavy firings including an occasion when he 
was in action for three days in a row.  The Board accepts 
this as a source of acoustic trauma.

Service medical records include the enlistment examination 
which revealed external otitis mild, bilateral.  There is no 
mention of tinnitus.  In his testimony, the veteran stated 
that in April 1970, he had been given a physical profile 
record regarding his pre-service problems with his ears.  A 
July 1970 in-service medical report includes a diagnosis of 
tinnitus, left greater than right, noise induced.  An August 
1970 service medical record reports the veteran was suffering 
from chronic tinnitus, presently worse as manifested by his 
inability to sleep.  The veteran reported at this time that 
his tinnitus had been present for several years.  

The claims folder contains post service medical records 
reflecting complaints of and treatment for hearing loss and 
tinnitus.  During a September 2002 VA examination, the 
veteran reported bilateral ringing sounds in his ears, which 
interfere with his sleep and which prevent him from hearing 
the telephone and his dispatchers at work.  Following this 
examination, the VA audiologist's diagnosis was of constant, 
bilateral, loud, roaring, severely annoying tinnitus, worse 
in the right ear.  

The veteran maintains that his symptoms are due to his 
military service.  In this regard, the Board notes that in 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002), the 
United States Court of Appeals for Veterans Claims (CAVC) 
held that the veteran is competent to report that he has 
experienced a continuity of symptomatology.  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available. Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994)  In this case, there is some question 
as to whether the veteran experienced tinnitus prior to 
service, given the content of his induction examination, 
subsequent entries in the service medical records, and the 
veteran's recent testimony.  While there may be doubt present 
in this case as to the time of onset of the disability at 
issue, and the impact of the veteran's combat experience on 
the disability, such doubt must be resolved in his favor.  38 
U.S.C.A. § 5107.   Resolving that doubt in the veteran's 
favor, the Board concludes that a basis upon which to 
establish service connection for tinnitus has been presented 
in this case.  Accordingly, service connection for tinnitus 
is granted.  

B. Bilateral Dermatophytosis

The veteran is seeking service connection for bilateral 
dermatophytosis, or jungle rot of the feet.  The Board finds 
that the evidence and information currently of record tend to 
substantiate the veteran's claim.  Service medical records 
reflect a diagnosis of tinea pedis with a prescription for 
Desenex and removal of a toenail in April 1970.  An entry 
dated in November 1970, while the veteran was in Vietnam 
reflects that the veteran was referred to a clinic in DaNang 
for follow-up for (among other things) chronic changes in his 
toe nails.  

Post-service medical records associated with the claims 
folder reflect the veteran sought treatment in April 2002 for 
pain on his right foot between the webs of the fourth and 
fifth toes.  The assessment given at that time was 
onychomycosis.  In May 2002 the veteran again reported 
painful, itchy feet with white tissue between the toes for a 
duration of 10 years.  He was diagnosed with macerated web 
spaces 
1-4, bilateral scaly skin, no ulcerations noted, and an 
assessment of tinea pedis was given.  He was prescribed 
Oxistate BID for his feet and Betadine for his web spaces, 
and ordered to follow up in three months.  

During the veteran's VA examination in September 2002, he 
reported developing a rash on both of his feet while in 
Vietnam, which was diagnosed as jungle rot or 
dermatophytosis, and treated in the field by trimming his 
nails and soaking his feet in different solutions.  At the 
time of the examination, he stated that he was taking Lamisil 
pills, which were helping his symptoms.  He complained of 
pain, itch and scaliness, with thickened toe nails that 
sometimes fall off.  The examiner noted scaliness and 
erythema at the plantar surfaces and in-between digits, as 
well as thick, yellowish and crumbly toe nails.  The 
diagnosis given was dermatophytosis of both feet/jungle rot 
of both feet with residuals.

The Board notes that, while there is no medical opinion of 
record that relates the veteran's dermatophytosis of the 
bilateral feet to his military service, there is also no 
competent medical evidence of record attributing 
dermatophytosis of the feet to any pre- or post-service 
event.

Under the forgoing circumstances, it is reasonable to find a 
relationship between the veteran's current foot disability 
and service.  As indicated above, there were a number of 
relevant complaints noted in service and recent VA 
examination concluded with a diagnosis consistent with the 
finding that the veteran's current disability had its onset 
in service.  Accordingly, the Board concludes that a 
reasonable basis upon which to establish service connection 
for bilateral dermatophytosis of the foot has been presented.  

ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for dermatophytosis of the 
feet is granted.

REMAND

The veteran contends that he incurred a disability of his 
cervical, thoracic and lumbar spine during active duty.  In 
his VA Form 9 he asserts that he injured his back in service 
as a mortar ammunition carrier.  He states that he routinely 
carried in excess of 100 pounds and jumped out of helicopters 
hovering up to 20 feet from the ground.  At his hearing, the 
veteran testified that his back started hurting in service, 
but that he hadn't had a strain, so he wasn't sure how it was 
injured.  He further testified that he complained that his 
back hurt in Vietnam, but that he never sought treatment from 
a doctor.  Additionally, the veteran testified that he has 
never received treatment for his back condition since release 
from active duty.

The veteran's service medical records reflect intermittent 
back complaints during service, including a notation of 
recurrent back pain on his entrance physical examination.  A 
March 1970 medical report reflects complaints of constant 
shooting pain radiating to the cervical area.  Upon 
examination, the veteran was found to have no spasm and full 
range of motion.  In April 1970, service medical records 
reflect that the veteran sought treatment on at least 4 
occasions for back pain.  A notation made during this time 
reflects the veteran reported that he had back pain for 
years.  Again, examination revealed full range of motion.  
The veteran's separation examination report does not include 
any notation regarding his back.

Post-service medical records associated with the claims 
folder consist of VA outpatient treatment and examination 
reports from March through September 2002.  Examination of 
the veteran's back concluded with a diagnosis of lumbosacral 
strain, with X-rays reflecting the presence of minimal 
degenerative arthritic changes of the lumbar spine.  

Given the evidence of numerous in-service spine complaints, 
and the presence of current disability, another examination 
and opinion is needed to ascertain whether any current 
disability may be linked to the complaints noted in service.  

Under the circumstances, this claim is remanded for the 
following:  

1.  Ensure that all notice and development required 
by 38 U.S.C.A. §§ 5102, 5103, 5103A and 38 C.F.R. 
§ 3.159 has been accomplished.  

2.  Schedule the veteran for an examination of his 
entire spine.  All indicated tests and 
consultations should be accomplished and the claims 
folder should be provided to the examiner(s) for 
review to ensure familiarity with the veteran's 
pertinent history.  In any report provided, the 
examiner(s) should set forth each disability as may 
be present in the veteran's cervical, thoracic and 
lumbar spine segments, and as to each such 
disability identified, the examiner(s) should offer 
an opinion as to whether it is likely, unlikely, or 
at least as likely as not related to the veteran's 
complaints noted in his service medical records.  

3.  Thereafter, the claim for service connection 
for back disability should be re-adjudicated.  If 
the claim remains denied, the veteran and his 
representative should be issued a supplemental 
statement of the case and given a reasonable amount 
of time to respond before the case is returned to 
the Board for further review.  


No action is required of the veteran until his is further 
informed, and he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



